Per Curiam.

Neither the amount of past damages awarded, nor the sum fixed by the referee as compensation for damage to the fee, upon payment of which the injunction directed to issue is to become inoperative, appears to be excessive. The evidence is identical with that in the Struthers case, and affects the next adjoining premises. The grounds urged for reversal on this appeal do not differ from those already considered and held by us to be invalid. Struthers v. N. Y. Elev. R. R. Co. et al., ante, page 239.
Judgment affirmed, with costs.